DETAILED ACTION

Summary
This is the initial Office Action based on the Concentrator Photovoltaic Apparatus filed May 14, 2020.
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (U.S. Pub. No. 2015/0229267 A1) in view of Fujishita et al. (JP 6-276642 included in applicant submitted IDS filed May 14, 2020).
With regard to claim 1, Hilliard discloses a concentrator photovoltaic apparatus comprising: 
a concentrator photovoltaic panel (such as generally described in [0066] and [0108] and depicted in Fig. 2 as concentrator 70 with receiver 11; see Fig. 18b and [0157] teaching receiver can include photovoltaic arrays, which would provide for the claimed “concentrator photovoltaic panel” as it includes a concentrator and photovoltaic array); and 
a power-purpose wire harness connected to the concentrator photovoltaic panel (see [0120-0121] teaching both electric power and electrical signal connections of the receiver tube are interconnected between the receiver tube region and outside hook-ups; the top half of flexible wire harness 287 depicted in Fig. 11a as connected to the cited concentrator photovoltaic panel component 11 is cited to read on the claimed “power-purpose wire harness” because it functions to electrically connect with the receiver for power purposes), the power-purpose wire harness including 
a plurality of power cables through which electric power generated by the concentrator photovoltaic panel can be taken out (see [0120-0121] teaching both electric power and electrical signal connections of the receiver tube are interconnected between the receiver tube region and outside hook-ups; see [0121] teaching the cited power-purpose wire harness 287 comprising multi-conductor [0120] as for power and signal connection), and 
a power-purpose tube that ties the plurality of power cables in bundle (such as the flexible tube of the cited power-purpose tube 287 depicted in Fig. 11a tying the cited plurality of power cables in a bundle as described in [0121]).

Hilliard does not specifically disclose wherein the power-purpose tube is an insulating power-purpose tube.
However, Fujishita et al. discloses wire harness (see Title and see Fig. 5). Fujishita et al. is analogous art because, like applicant and Hilliard, Fujishita et al. is concerned with wire harnesses. Fujishita et al. discloses a wire harness 10 can include an insulating tube 15 (see Fig. 4-5 depicting insulating tube 15 tying a plurality of cables; see [0012]) which provides for waterproofing (see [0009]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the power-purpose harness of Hilliard to include the insulating tube, tying the plurality of cables, suggested in the harness of Fujishita et al. because it would have provided for a waterproof wire harness. 
With regard to claim 2, independent claim 1 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above. Hilliard discloses further comprising:
a driving unit that drives the concentrator photovoltaic panel (267/268, Fig. 11a; see [0087] and [0091-0092]); and 
a control-purpose wire harness connected to the driving unit (see [0120-0121] teaching both electric power and electrical signal connections of the receiver tube are interconnected between the receiver tube region and outside hook-ups; the bottom half of flexible wire harness 287 depicted in Fig. 11a as physically connected to the apparatus including to the cited drive unit 267/268 and is cited to read on the claimed “control-purpose wire harness” because is it structurally capable of transporting electrical control signals), wherein the control-purpose wire harness includes 
a plurality of control cables connected to the driving unit (see [0120-0121] teaching both electric power and electrical signal connections of the receiver tube are interconnected between the receiver tube region and outside hook-ups; see [0121] teaching the cited control-purpose wire harness 287 comprising multi-conductor coil cited to read on the claimed “plurality of control cables connected to the driving unit” as they are physically connected to the apparatus including the cited driving unit) and 
a control-purpose tube that ties the plurality of control cables in bundle (such as the flexible tube of the cited control-purpose tube 287 depicted in Fig. 11a tying the cited plurality of power cables in a bundle as described in [0121]), and 
a voltage applied to each of the plurality of power cables is higher than a voltage applied to each of the plurality of control cables (the cited plurality of a higher voltage applied than a voltage applied to the plurality of control cables, such as in a situation wherein a voltage is applied to the cited plurality of power cables that is a high power voltage compared to a situation wherein a lower control signal voltage is applied to the cited plurality of control cables).
With regard to claim 3, dependent claim 2 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above. Hilliard discloses further comprising:
a pedestal that supports the drive unit (such as pedestal 430 depicted in Fig. 3b as physically supporting the cited drive unit within DTA 227), wherein
each of the power-purpose wire harness and the control-purpose wire harness is provided along a direction of extension of the pedestal (such as depicted in Fig. 3b and Fig. 11a, each of the cited power-purpose wire harness and the control-purpose wire harness 287 is provided along, or in line with, a vertical direction of extension of the pedestal).
With regard to claim 4, dependent claim 3 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above. Hilliard discloses further comprising:
a connection box attached to the pedestal (439, 441, and 436 depicted in Fig. 3b as attached to the cited pedestal 430 cited to read on the claimed 
a first connector (436, Fig. 3b), and the power-purpose wire harness includes 
a second connector that can be connected to the first connector (243, Fig. 9b).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (U.S. Pub. No. 2015/0229267 A1) in view of Fujishita et al. (JP 6-276642 included in applicant submitted IDS filed May 14, 2020), as applied to claims 1-4 above, and in further view of Linderman et al. (U.S. Pub. No. 2014/0182577 A1) and Sader (U.S. Pub. No. 2015/0263668 A1).
With regard to claim 5, independent claim 1 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above.
Hilliard, as modified above, does not disclose wherein the concentrator photovoltaic panel includes a first panel portion and a second panel portion.
However, Linderman et al. discloses a concentrator photovoltaic apparatus (see Abstract and [0002]). Linderman et al. discloses a concentrator photovoltaic panel including a first panel portion and a second panel portion provided at a distance from each other (such as depicted in Fig. 4, a first panel portion at the right half of the apparatus including concentrators and photovoltaic converters 152 and 154 and a second panel portion at the left half of the apparatus including concentrators and photovoltaic converters 132 and 34). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the concentrator photovoltaic panel of Hilliard, 
Hilliard et al., as modified above, does not disclose wherein the power-purpose wire harness includes a first-panel-portion connector connected to the first panel portion and a second-panel-portion connector to the second panel portion.
However, Fujishita et al. teaches a wire harness including a first portion connector (such as the electrical connector at the end of the linearly extending portion extending to the right of the figure after the split towards 15’-2, Fig. 5) and a second portion connector which is intended to be connected to another area (such as the electrical connector at the end of the portion of the harness that splits off towards 15’-2, Fig. 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the power-purpose wire harness of Hilliard et al., as modified above, to include a first and second portion as suggested by Fujishita et al., reading on the claimed first-panel-portion and second-panel-portion, because it would have provided for a harnessed/sheathed electrical wiring connected to each of the cited first panel portion and second panel portion. 
Hilliard does not disclose wherein the first-panel portion connector is different in shape from the second-panel-portion connector.
However, Sader discloses a wire harness (see Title and Abstract). Sader analogous art because, like applicant, Sader is concerned with wire harnesses. Sader [0063-0064]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first-panel-portion connector and the second-panel-portion connector in the apparatus of Hilliard, as modified above, to include different shapes as suggested by Sader because it would have allowed for an installer to be assured in assembling each wire bundle to its desired location.
With regard to claim 6, dependent claim 5 is obvious over Hilliard, Fujishita et al., Linderman et al., and Sader above. Hilliard, as modified above, teaches wherein
the plurality of power cables include a plurality of first power cable portions connected to the first panel portion and a plurality of second power cable portions connected to the second panel portion, and the power-purpose insulating tube includes a first region that surrounds both of the plurality of first power cable portions and the plurality of second power cable portions and a second region that does not surround the plurality of first power cable portions but surrounds the plurality of second power cable portions (Hilliard, as modified above to include first and second panel portions as suggested by Lindermann et al. and modified to include corresponding first-panel-portion and second-panel-portion connectors as suggested by Fujishita et al., teaches the corresponding “plurality of power cables include a plurality of first power cable portions connected to the first panel portion and a plurality of second power cable portions connected to the second panel portion, and the power-purpose insulating tube includes a first region that surrounds both of the plurality of first power cable portions and the plurality of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (U.S. Pub. No. 2015/0229267 A1) in view of Fujishita et al. (JP 6-276642 included in applicant submitted IDS filed May 14, 2020), as applied to claims 1-4 above, and in further view of Yamamoto et al. (U.S. Pub. No. 2014/0027147 A1).
With regard to claim 7, independent claim 1 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above. 
Hilliard, as modified above, does not teach wherein the power-purpose insulating tube is a corrugated tube.
However, Yamamoto et al. teaches a wire harness (see Abstract) and teaches an insulating tube with a corrugated shape (see Fig. 3).
. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (U.S. Pub. No. 2015/0229267 A1) in view of Fujishita et al. (JP 6-276642 included in applicant submitted IDS filed May 14, 2020), as applied to claims 1-4 above, and in further view of Yasukuni (EP 0648643 A1).
With regard to claim 8, independent claim 1 is obvious over Hilliard in view of Fujishita et al. under 35 U.S.C. 103 as discussed above.
Hilliard, as modified above, does not discloses wherein the power-purpose insulating tube is composed of a material containing nylon 12. 
However, Yasukuni teaches a wire harness (see Abstract) and teaches housing of wire harnesses can be made of nylon 12 (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the nylon 12 material of Yasukuni for the material of the power-purpose insulating tube of Hilliard, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a wire housing material of a wire harness, supports a prima facie obviousness determination (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.